Citation Nr: 1609760	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar strain and low back pain (a low back disability), to include as secondary to service-connected bilateral pes planus. 

2.  Entitlement to service connection for a chronic bowel or bladder disability.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1984 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this appeal now lies with the RO in Milwaukee, Wisconsin.  

In February 2015 and July 2015, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  The Veteran has a current low back disability manifested by muscular strain and low back pain.  

2.  The Veteran's low back disability did not begin during service and is not otherwise etiologically related to service.  

3.  The Veteran's low back disability is not proximately due to or worsened by the service-connected bilateral pes planus disability.  

4.  The Veteran has had symptoms of a bowel disorder, including constipation and urgency, during the appeal period.  

5.  The Veteran has a current bladder disorder manifested by hematuria, increased urinary frequency, and incontinence.  

6.  The Veteran's bowel and bladder disorders did not begin during service and are not otherwise etiologically related to service.  

7.  The Veteran's bowel and bladder disorders are caused by the non-service-connected back disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include as secondary to service-connected bilateral pes planus, have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for a chronic bowel or bladder disorder have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in May 2010, prior to the initial adjudication of the claims in August 2010 and October 2010.  The RO provided additional notice to the Veteran in September 2010.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, including on a secondary theory of entitlement, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May and September 2010 notice letters also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from July 2010, April 2012, April 2015, and October 2015, and the Veteran's statements.   

The Veteran was afforded VA medical examinations in July 2010, April 2012, April 2015, and October 2015 in connection with the claims of service connection.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, taken together, are adequate with regard to the claims of service connection.  Taken together, the opinions expressed within the VA examination reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

In the July 2015 Remand, the Board indicated that the Veteran's representative, National Association of Black Veterans (NABVETS), had not provided an appellate brief; therefore, the Board requested that the agency of original jurisdiction contact NABVETS to provide an opportunity to submit an argument in support of the Veteran's appeal.  In a September 2015 correspondence, NABVETS was provided an opportunity to submit such appellate brief.  To date, NABVETS has not provided such appellate brief or otherwise responded to the September 2015 correspondence; therefore, the Board will decide this matter based on the evidence of record as it is currently developed.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, lumbar strain, constipation, bowel and bladder urgency and frequency, and urinary incontinence are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Back Disorder and Bowel and Bladder Disorders

The Veteran contends that service connection is warranted for a low back disability and for a chronic bowel and bladder disability.  With respect to the claimed low back disability, the Veteran has advanced two theories of entitlement: first, that his low back disability was directly incurred during service; and second, that his low back disability was caused or aggravated by his service-connected bilateral pes planus disability.  With respect to the claimed chronic bowel and bladder disabilities, the Veteran has also advanced two theories of entitlement: first, that a chronic bowel and bladder disability was directly incurred during service; and second, that a chronic bowel and bladder disability is due to the low back disability.  

The Board first finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran has a current low back disability.  The July 2010 VA examiner provided a diagnosis of chronic muscular low back pain.  In a November 2010 statement, the Veteran's private treating health care provider indicated a diagnosis of lumbago.  In February 2011, the Veteran's private treating health care provider completed paperwork and provided prescriptions for durable medical equipment in which she indicated that the Veteran had diagnoses of lumbago and sciatica; however, a diagnosis of sciatica is not included in the private treatment records included in the claims file.  The April 2012 VA examiner found no evidence of a chronic lumbar disability.  VA treatment records during the appeal period reflect several notations of low back pain, consistently described as musculoskeletal in nature.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current low back disability manifested by a muscular strain and low back pain.  

The Board also finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran has had current bowel and bladder disabilities during the appeal period.  Regarding bowel symptoms, the Veteran has reported both constipation and urgency.  Private treatment records dated between February 2010 and August 2010 reflect the Veteran's complaints of diarrhea and constipation.  In a November 2010 statement, the Veteran's private treating health care provider indicated that the Veteran had a diagnosis of constipation.  The April 2012 VA examiner noted a history of constipation symptoms, but found no chronic disability.  The April 2015 VA examiner noted a history of urgency, but found no current bowel disability.  The September 2015 VA examiner noted a history of constipation, but found no current bowel disability.  While the Board notes that urgency and constipation are opposing symptoms that appear incompatible with each other, the weight of the evidence demonstrates the presence of bowel symptoms during the appeal period.  

Regarding bladder symptoms, the Veteran has reported hematuria, urinary incontinence, and increased urinary frequency.  A February 2010 private treatment record reflects a diagnosis of hematuria.  Additional private treatment records dated between February 2010 and August 2010 reflects the Veteran's complaints of dysuria.  In a November 2010 statement, the Veteran's private treating health care provider indicated that the Veteran had a diagnosis of hematuria.  The April 2012 VA examiner noted symptoms of urinary frequency and incontinence and intermittent hematuria.  The April 2015 VA examiner noted symptoms of urinary frequency and incontinence.  The September 2015 VA examiner noted symptoms of urinary frequency and incontinence and intermittent hematuria.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current bladder disability manifested by hematuria, increased frequency, and incontinence.  

The Board next finds that the Veteran experienced an injury to his low back during service.  A March 1989 service treatment record reflects that the Veteran reported low back pain following lifting a Howitzer the day prior.  The Veteran reported tightness and pain in the low back without radicular symptoms or bowel and bladder symptoms.  The service clinician provided a diagnosis of mechanical low back pain with minor spasm.  

The Board also finds that the Veteran experienced symptoms related to the bladder and bowel in service.  An April 1985 service treatment record reflects that the Veteran reported right lower quarter abdominal pain, increased urinary frequency, and hematuria of three days' duration; the Veteran denied dysuria and any bowel symptoms.  The service clinician provided a diagnosis of right inguinal adenopathy.   

A November 1986 service treatment record reflects that the Veteran reported lower abdominal pain that was relieved with defecation.  Upon physical examination, the Veteran reported bowel urgency with abdominal manual examination.  The rectal examination was normal and stool guaiac testing was normal.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the evidence demonstrates that the Veteran's current low back disability did not begin during service and is not otherwise etiologically related to active service.  The Board also finds that the weight of the evidence demonstrates that the Veteran's current low back disability was not caused or aggravated by his service-connected bilateral pes planus.  The Board further finds that the weight of the evidence demonstrates that the Veteran's current bowel and bladder symptoms were not incurred in and are not otherwise related to active service; rather, the bowel and bladder disorder symptoms have been related to the (non-service-connected) low back disorder.  

As indicated above, a November 1986 service treatment record documented a normal rectal examination and a normal stool guaiac testing.  The February 1988 service retention examination report documents a normal musculoskeletal examination, a normal rectal examination including a normal stool guaiac testing, and a normal urinalysis.  The service physician noted no current disabilities.  In December 1988, the Veteran was admitted to a service hospital for pneumonia.  As relevant, upon discharge from the hospital, urinalysis was normal.  A February 1989 service examination report documents a normal musculoskeletal examination, a normal rectal examination, and a normal urinalysis.  The service physician noted no current disabilities.  

Upon VA examination in July 2010, the Veteran reported constant low back pain and tightness that flares every other day.  The Veteran reported increased pain with walking and sleeping.  The Veteran denied radiating pain or radicular symptoms, including no bowel or bladder dysfunction.  Following examination, the VA examiner provided a diagnosis of chronic muscular low back pain, and opined that the Veteran's low back pain is less likely than not to be a direct result of an injury sustained during military service.  As rationale, the VA examiner indicated that "the current findings are consistent with age appropriate changes as well as a consequence of chronic infirmity such as may occur from a concomitant malignant condition."  

In an August 2010 statement, the Veteran's treating health care provider opined that "in review of [the Veteran's] medical records [and] service medical records . . . it is as least as likely as not his current [condition of] low back pain is linked to the time he served in service.  There is no evidence to show, or reason to expect that he has a new or different cause for his medical problems."  The private health care provider further indicated that the Veteran's "chronic bowel and bladder issues [] could be related to the back injury."  

An October 2011 VA Compensated Work Therapy (CWT) examination record indicates that the Veteran reported some urinary hesitancy.  The CWT examination report includes no mention of low back pain or any limitation in functional capacity due to a low back condition.  Upon gross musculoskeletal assessment, the VA clinician noted no limitation in motion and that the Veteran "change[d] positions with ease."  

A December 2011 VA electromyography consultation record indicates that the Veteran reported bladder incontinence/urgency occurring two-to-three times per week.  The Veteran denied bowel incontinence.  

A February 2012 VA podiatry consultation record reflects that the Veteran reported pain in his "lower back for many years."  

Upon VA orthopedic examination in April 2012, the Veteran reported constant low back pain, but denied radiating pain or radicular symptoms, including bowel or bladder symptoms.  The VA examiner noted no evidence of arthritis noted upon diagnostic radiographic imaging.  Following examination, the VA examiner opined that the Veteran did not demonstrate a chronic low back disability.  The VA examiner noted that the Veteran sought treatment for low back pain on one occasion in service.  The VA examiner further noted that while the Veteran's private treating health care provider indicated a diagnosis of lumbago, there was no evidence of current medical treatment either from his private health care provider or at a VA medical facility.  Finally, the VA examiner noted normal diagnostic radiographic imaging and electromyography/nerve conduction velocity studies.  As a result, the VA examiner indication that the VA examination "does not show evidence of a chronic lumbar disability."  

Upon VA gastrointestinal examination in April 2012, the Veteran reported a history of symptoms of constipation and occasional painful dark or bloody stools "for years"; however, the Veteran denied any bowel symptoms on the date of the examination.  The VA examiner noted no treatment for an intestinal or bowel condition during service.  Following examination, the VA examiner opined that "no chronic bowel disability can be related to complaints [or] treatment in service."  The VA examiner also noted that while the November 2010 statement from the Veteran's private treating health care provider noted a diagnosis of constipation, there was no evidence of medical treatment.  

Upon VA urological examination in April 2012, the Veteran reported the onset of hematuria as beginning following the in-service low back strain.  The Veteran reported intermittent hematuria in the subsequent years, and also reported urinary incontinence; the Veteran denied dysuria and a history of urinary infections.  The VA examiner noted complaints of urinary frequency and incontinence for years, but that the Veteran denied incontinence upon VA examination in July 2010.  The VA examiner noted that the in-service documentation of hematuria (in April 1985) pre-dated that in-service documentation of a low back injury (in March 1989).  The VA examiner also noted urinalyis testing in 1985, 1988, 1989, 2010, and 2011, which were all negative for the presence of blood.  As a result, the VA examiner opined that "there is no chronic bladder disability that can be causally related to treatment for hematuria in service."   

A May 2012 VA physical therapy treatment record (for the Veteran's feet) indicates that the Veteran reported the new use of a cane was helping his feet pain, but he believed that it was "starting to affect his back."  

A June 2012 VA treatment record indicates that the Veteran reported low back pain of one month's duration that has been progressively worsening.  

In a subsequent June 2012 VA treatment record, dated two days later, the Veteran reported left low back and buttock pain after slipping and falling in the shower two days prior.  The Veteran denied radicular symptoms including incontinence.  

A November 2012 VA treatment record reflects that the Veteran reported "back pain on occasion with rare instances of references of pain down the lower extremity."  The Veteran also reported an occasion of urinary incontinence two weeks prior; the Veteran denied bowel incontinence.  The VA physician indicated that the Veteran presented with mechanical low back pain with possible radicular symptoms; the VA physician also noted a concern for possible myelopathy due to the bladder complaints.  In an addendum, a second VA physician indicated that lumbar radiculopathy and myelopathy was unlikely as the Veteran only reported one instance of urinary incontinence and the examination was otherwise negative for neurological findings.  Instead, the VA physician indicated that his mechanical low back pain was "more likely [a] mechanical overuse syndrome, compensating for chronic foot pain and pes planus."  

A January 2013 VA treatment record reflects that the Veteran reported low back pain and bilateral leg and feet pain; the Veteran denied bowel or bladder incontinence.  Following examination, the VA physician indicated that the Veteran demonstrated bilateral lower extremity pain with a multifactorial etiology, including bilateral pes planus, medial tibial stress syndrome, iliotibial band syndrome, right knee osteoarthritis, and bilateral greater trochanteric bursitis.  The VA physician also indicated that the Veteran presented with mechanical low back pain with myofascial pain contributions as well.  

In the August 2013 Substantive Appeal (VA Form 9), the Veteran indicated that his low back disability is due to his bilateral flat feet.  Specifically, the Veteran contended that his "body weight is not properly balance[d] because of [his] flat feet condition."  

A September 2014 VA emergency department treatment record indicates that the Veteran reported a sudden onset of left lower back pain without radiation or bowel or bladder complaints.  The VA physician indicated that the Veteran presented with acute low back pain and muscle spasm consistent with musculoskeletal pain.  

Upon VA examination in April 2015, the Veteran reported constant pain and tightness that is aggravated by prolonged positioning and sleeping.  The Veteran denied radiating pain or radicular symptoms.  Following examination, the VA examiner indicated that there was no evidence of arthritis or back spasm during the examination.  The VA examiner further noted that the decreased lordotic curve noted in the Veteran's lumbar spine was not due to a deformity of the spine.  As a result, the VA examiner opined that "there is no evidence of service related activities causing [the Veteran's] current condition."  As rationale, the VA examiner indicated that the Veteran "has had a manual labor type of employment after military and did not have any significant problem until lately."  Regarding secondary service connection, the VA examiner opined that "there is no evidence of correlation of [the Veteran's] service connected bilateral flat feet."  In addition, the VA examiner noted that the Veteran "has inorganic signs of pain as well as significant pain behavior," indicating that the Veteran was able to perform full range of motion while seated in a chair.   

The April 2015 VA examination also addressed the Veteran's reported current bladder symptoms and history of bowel symptoms.  Regarding bladder symptoms, the Veteran reported frequent bed wetting and an inability to control his bladder during the night.  The Veteran reported that he has bladder control during the day, but has increased urinary frequency.  Regarding bowel complaints, the Veteran reported that "at one time" he did not have bowel control, but currently it "has not been a problem."  Following examination, the VA examiner noted that the Veteran reported nocturnal wetting and bowel urgency without constipation or loss of control.  The VA examiner indicated that there is no evidence of a neurogenic bladder or bowel.  As a result, the VA examiner opined that there is no correlation between the Veteran's bladder and bowel complaints and his low back condition.  

Upon VA orthopedic examination in September 2015, the Veteran reported constant low back pain.  The Veteran reported that in 2005 his private health care provider indicated that the Veteran's low back condition and urinary condition were due to his military service.  Following examination, the VA examiner opined that the Veteran's low back condition is less likely than not incurred in or caused by an in-service injury, event, or illness.  As rationale, the VA examiner indicated that the Veteran sought treatment for low back pain on one occasion in service, which appeared to have resolved by the Veteran's discharged from service in June 1989, as there were no other documentation in the service treatment records noting low back pain.  The VA examiner noted that the Veteran went on to work in jobs requiring prolonged standing and physical labor, and concluded that, based on the Veteran's post-service work history, his current low back condition was not incurred during his period of military service.  

Regarding secondary service connection, the VA examiner opined that the Veteran's low back condition is less likely than not caused or aggravated by his service-connected bilateral pes planus.  The VA examiner noted that "low back pain is one of the most common complaints in the general population."  The VA examiner specifically noted the November 2012 statement by the Veteran's VA treating physician, and opined that the statement given by the treating physician in November 2012 had no scientific basis as current medical research concluded that "foot posture showed no association with low back pain."  

Upon VA genitourinary examination in September 2015, the Veteran reported increased urinary frequency and urinary incontinence requiring the use of absorbent pads.  The Veteran reported that in 2013 he was told by a VA doctor that his "bladder condition has something to do with [the Veteran] pulling something when [he] was in the service."  The Veteran also reported intermittent occurrences of pink urine "for years" and recalls the initial instance of blood in his urine as following the in-service back strain.  

Upon VA gastrointestinal examination in September 2015, the Veteran reported a history of constipation as beginning within the previous 15 years; however, the Veteran reported that his constipation had resolved and is currently not receiving any treatment.  The VA examiner noted no current symptoms.  

Following the September 2015 VA examinations, the VA examiner opined that the Veteran's current bladder symptoms and history of bowel symptoms are less likely than not caused or aggravated by his low back condition.  The VA examiner indicated that bowel and bladder dysfunction related to a low back condition usually occurs with spinal cord or cauda equina compression, which are typically late findings that occur with pain, motor, and sensory deficits.  The VA examiner noted, however, that these symptoms are not present in the Veteran's case, as his low back condition has not progressed beyond a lumbar strain, making compression of the spinal cord unlikely.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's low back disability did not begin during service or is not otherwise related to service.  Evidence in favor of a finding of direct service incurrence is found in the August 2010 private health care provider's statement and the Veteran's lay statements.  Specifically, the Veteran's private treating health care provider opined that it is at least as likely as not that the Veteran's current low back disability is linked to his military service because "there is no evidence to show, or reason to expect that he has a new or different cause" for his disability.  

In contrast, evidence against a finding of direct service incurrence is found in the July 2010, April 2015, and September 2015 VA examination reports.  In each instance, following examination, the VA examiner opined that the Veteran's current low back disability was less likely than not related to his military service.  All three VA examiners provided rationale to support their opinions that directly contradict the private health care provider's opinion that there was no evidence to show or reason to expect that the Veteran's current symptoms were related to another cause separate from his military service.  Specifically, the July 2010 VA examiner indicated that the Veteran's current low back disability was consistent with age-appropriate changes and concomitant medical disability.  Further, both the April 2015 and September 2015 VA examiner indicated that the Veteran worked in jobs post-service that involved prolonged standing and manual labor.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean, 13 Vet. App. at 448-49; see also Bloom, 12 Vet. App. at 187.  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In review of the conflicting medical opinions of record, the Board finds that opinions provided by the VA examiners to be of more probative value that the opinion provided by the Veteran's private treating health care provider.  The medical opinion provided by the Veteran's treating health care provider was offered in connection with the provider's ongoing treatment of the Veteran, indicating a familiarity with the Veteran's condition; however, the physician did not appear to consider post-service etiological causes of the Veteran's low back disability, notably the Veteran's age and employment history.  Instead, the private health care provider opined that there was no evidence to show, or reason to expect, that the Veteran's low back disability was caused by anything other than his service.  In contrast, however, three VA examiners have specifically noted additional etiological causes of the Veteran's low back disability and have specifically considered those causes, along with the Veteran's military service, in rendering their negative nexus opinions.  Accordingly, the Board finds the VA examiners' opinions are based on a more comprehensive review of the Veteran's medical history; as such, the Board finds the VA examiners' opinions to be more probative that the August 2010 private medical opinion.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's low back disability is not proximately due to or aggravated by his service-connected bilateral pes planus.  Evidence in favor of secondary service connection is found in May 2012 and November 2012 VA treatment records, and the Veteran's statements.  The May 2012 VA treatment record reflects that the Veteran reported he believed that his use of cane for his pes planus was "starting to affect his back."  In a November 2012 VA treatment record, the Veteran's treating physician opined that the Veteran's current low back disability was "more likely [a] mechanical overuse syndrome, compensating for chronic foot pain and pes planus."  

In contrast, evidence against a finding of secondary service connection is found in the April 2015 and September 2015 VA examination reports.  In both instances, following examination, the VA examiner opined that the Veteran's current low back disability was less likely than not related to his service-connected bilateral pes planus.  Specifically, the April 2015 VA examiner indicated that "there is no evidence of [a] correlation" between the Veteran's low back disability and his pes planus.  The September 2015 VA examiner specifically addressed the November 2012 medical opinion provided by the Veteran's treating physician, indicating that this opinion had no scientific basis as current medical research concluded that "foot posture showed no association with low back pain."  

In review of the conflicting medical opinions of record, the Board finds that opinions provided by the VA examiners to be of more probative value that the opinion provided by the Veteran's treating physician.  The medical opinion provided by the Veteran's treating physician was offered in connection with the physician's ongoing treatment of the Veteran, indicating a familiarity with the Veteran's condition; however, the physician did not provide a rationale in support of the opinion.  Moreover, in a subsequent January 2013 VA treatment record, the VA physician opined that the Veteran not only had mechanical low back pain and pes planus, but also had concomitant non-service-connected conditions of medial tibial stress syndrome, iliotibial band syndrome, right knee osteoarthritis, and bilateral greater trochanteric bursitis, indicating an interrelationship between these conditions; however, the VA physician did not indicate how the bilateral pes planus, apart from these non-service-connected conditions, affected the Veteran's low back disability.  In contrast, however, two VA examiners have opined that the Veteran's low back disability was not caused or aggravated by his pes planus, and have specifically noted a lack of evidence establishing such a relationship.  Moreover, the September 2015 VA examiner specifically addressed the November 2012 medical opinion, indicating that there is a lack of medical research to support such a causal relationship.  Accordingly, the Board finds the VA examiners' opinions are supported by a complete rationale; as such, the Board finds the VA examiners' opinions to be more probative that the November 2012 medical opinion.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's bowel and bladder disability did not begin during service and is not otherwise related to service.  Evidence in favor of a finding of direct service incurrence is found in the August 2010 private medical opinion and the Veteran's statements.  In the August 2010 medical opinion, the Veteran's private health care provider indicated that the Veteran's "chronic bowel and bladder issues [ ] could be related to the back injury."  The Board notes that there is some ambiguity in the private health care provider's opinion:  because the private provider also opined that the Veteran's current low back disability is related to the in-service injury, it is unclear whether the private health care provider is linking the Veteran's current bowel and bladder symptoms to the in-service event (and thus providing an opinion regarding direct service connection) or the current (non-service-connected) low back disability (providing an opinion regarding secondary service connection).  Construing this statement in a light most favorable to the Veteran, the Board finds that the private health care provider's opinion is that the Veteran's bowel and bladder disability is directly related to the in-service back injury, as this is consistent with the Veteran's statements that specifically identify the presence of hematuria during service.  Further, on several instances, the Veteran reported that he was told by his treating physician that his "bladder condition has something to do with [the Veteran] pulling something when [he] was in the service."  See September 2015 VA Genitourinary Examination Report.  

In contrast, evidence against a finding of direct service incurrence is found in the April 2012 VA examination report.  Following examination, the VA examiner opined that there was no chronic bowel or bladder disability that could be related to complaints or treatment during active service.  The VA examiner noted no complaints or treatment for an intestinal or bowel condition during service.  The VA examiner further noted the in-service instance of hematuria pre-dated the in-service low back injury and that in-service urinalysis testing performed following the onset of hematuria was consistently negative for blood.  

In review of the conflicting medical opinions of record, the Board finds that opinions provided by the VA examiner to be of more probative value that the opinion provided by the Veteran's treating health care provider.  The medical opinion provided by the Veteran's treating health care provider was offered in connection with the provider's ongoing treatment of the Veteran, indicating a familiarity with the Veteran's condition; however, the physician did not provide a rationale in support of the opinion.  Moreover, the health care provider used the phrase "could be related to," which is speculative in nature and not, on its own, persuasive.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 
8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  In contrast, the April 2012 VA examiner opined that there was no chronic bowel or bladder disability that could be causally related to any in-service complaints, treatment, or injury.  The VA examiner provided a rationale for the opinions including a thorough review of the evidence of record.  Accordingly, the Board finds the VA examiner's opinions are based on a more comprehensive review of the Veteran's medical history; as such, the Board finds the VA examiner's opinions to be more probative that the August 2010 private medical opinion.  

The Board has also considered the opinions of the April 2015 and September 2015 VA examiners regarding the Veteran's current bowel and bladder disability.  Both VA examiners opined that the Veteran's bowel and bladder disability is not related to the Veteran's current low back disability.  While these opinions were provided in the context of a secondary service connection claim, they directly contradict the August 2010 private medical opinion indicating that the Veteran's chronic bowel and bladder disability "could be related to the back injury."  While the VA examiners' opinions do not address an in-service incurrence, they provide probative evidence against a causal or correlational relationship between the Veteran's bowel and bladder disability and his low back disability.  Specifically, the April 2015 VA examiner indicated that the Veteran's bowel and bladder complaints were not indicative of a neurogenic bowel or bladder and the September 2015 VA examiner indicated that the Veteran's low back disability did not involve compression of the spinal cord, which one would expect if the low back disability had progressed to involve bowel or bladder dysfunction.  Therefore, the Board finds these opinions relevant in that they provide evidence that directly counters to the August 2010 private medical opinion.  

Finally, as adjudicated above, the Board is denying service connection for a low back disability; therefore, there is no legal basis for granting service connection for a bowel and bladder disability on a secondary theory of entitlement.  Where service connection for the claimed primary disability has been denied, a veteran cannot establish entitlement to secondary service connection, pursuant to 38 C.F.R. 
§ 3.310(a).  Thus, the matter of service connection for a bowel and bladder disability as secondary to a low back disability is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has carefully reviewed and considered the statements of the Veteran.  The Board finds that the Veteran is competent to report symptoms of low back pain and tightness as well as bowel and bladder symptoms that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of the Veteran's current low back, bowel, and bladder disabilities fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Therefore, because of the medical complexity of this matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current disabilities and either service or other disabilities.  The Board also notes that the Veteran has reported that he was told by a treating physician that his bladder condition was related to the in-service low back injury.  See September 2015 VA Examination Report.  Accordingly, the Board affords these contentions little probative value, and are outweighed by the other lay and medical evidence of record.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and his current low back disability.  Additionally, the Board finds that the weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's low back disability and his bilateral pes planus disability.  Finally, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and his bowel and bladder symptoms.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include as secondary to service-connected bilateral pes planus, is denied. 

Service connection for a chronic bowel or bladder disability is denied.  



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


